UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1539


In re: RAYMOND TATE,

                    Petitioner.



            On Petition for Writ of Mandamus. (7:18-cv-00142-NKM-RSB)


Submitted: September 18, 2018                               Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petitions denied by unpublished per curiam opinion.


Raymond Tate, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Tate petitions for a writ of mandamus seeking an order directing the

district court to retransfer his underlying civil action to the Southern District of Ohio. We

conclude that Tate is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n of Durham, 860 F.2d 135, 138 (4th Cir. 1988). “[W]e have no jurisdiction to

review a decision to transfer venue rendered by a district court in another circuit.” Brock

v. Entre Comput. Ctrs., Inc., 933 F.2d 1253, 1257 (4th Cir. 1991).

       The relief sought by Tate is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petitions for writ of

mandamus. We further deny Tate’s motion for a stay. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                      PETITIONS DENIED




                                             2